Citation Nr: 0309313	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  94-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether a March 1979 Regional Office (RO) administrative 
decision, which determined that the character of the 
appellant's discharge from service constituted a bar to 
Department of Veterans' Affairs (VA) benefits, exclusive of 
benefits under chapter 17, title 38, United States Code (38 
U.S.C.A. ch. 17), became final. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA benefits, exclusive of 
benefits under 38 U.S.C.A. ch. 17.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant had other than honorable service from November 
1960 to September 1964, which was subsequently upgraded to 
under honorable conditions pursuant to the Department of 
Defense (DOD) Special Discharge Review Program in June 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1992 determination of the VA Chicago RO.  The 
Board notes upon relocation of the appellant, the claims 
folder was transferred to the Reno RO which has current 
jurisdiction over the matter.  The last final disallowance of 
the claim on appeal was in March 1979.  

In a February 1997 decision the Board determined that the 
unappealed March 1979 administrative decision by the RO, 
which determined that the appellant was not entitled to VA 
benefits, exclusive of benefits under 38 U.S.C.A. ch. 17, was 
final. 38 U.S.C.A. § 7105 (West 1991).  Also, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to VA benefits, 
exclusive of benefits under 38 U.S.C.A. ch. 17. 38 U.S.C.A. § 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1996).  The 
veteran appealed.  

In March 1999 the United States Court of Appeals for Veterans 
Claims (CAVC) affirmed the Board's February 1997 decision 
albeit under different grounds.  Citing Laruan v. West, 11 
Vet. App. 80 (1998), the CAVC held that the appellant had not 
submitted a new factual basis for reconsidering the character 
of his discharge.

On appeal, the United States Court of Appeals for the Federal 
Circuit (CAFC) vacated the CAVC's decision on April 7, 2000 
and remanded the matter for readjudication.  D'Amico v. West, 
209 F.3d 1322 (Fed.Cir. 2000).  The CAFC overruled the CAVC's 
decision in Laruan and held that the new and material 
standard applied to all claimants seeking review of a prior 
decision affecting benefits administered by the Secretary.  



On April 16, 2001, pursuant to the April 7, 2000, decision of 
the CAFC, the CAVC remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In July 2002 the Board undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  



The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the July 2002 development the Board 
obtained additional evidence.  This evidence has not been 
considered by the RO and the appellant has not waived initial 
RO consideration of this evidence.  38 C.F.R. § 20.1304.  In 
fact, the appellant has requested that the RO initially 
review the additional evidence.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

3.  The RO should review the additional 
evidence associated with the claims file.

4.  The RO should readjudicate the issues 
of whether a March 1979 RO administrative 
decision, which determined that the 
character of the appellant's discharge 
from service constituted a bar to VA 
benefits, exclusive of benefits under 
chapter 17, title 38, United States Code 
(38 U.S.C.A. ch. 17), became final and 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to VA benefits, exclusive of 
benefits under 38 U.S.C.A. ch. 17.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
May 1995 supplemental statement of the 
case (SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO. 



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


